DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on April 19, 2021 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 02/18/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a system, comprising a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory. The computer executable components comprise: a link mapper to identify at least two network links between a first device and a second device, resulting in identified network links; based on a criterion and characteristics of the identified network links, the first 
Regarding amended independent claim 1, the closest prior art of Matthews discloses a computer system 1800 (node) implementing the techniques described (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32). The computer system includes one or more processors, and one or more memories that store software-based instructions to perform the techniques described. The computer system includes a path state information collection subsystem 250, where different paths are identified for a source node to reach a destination node (Matthews, Figs 1-2, col 14 ln 26-37, col 26 ln 62-67, col 27 ln 1-4, Fig. 8, block 805, col 27 ln 15-37). The computer system a path management control 260, where weights are assigned to each path from the source to reach the destination, and the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (Matthews, col 4 ln 37-48, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14). Ranks are also used to determine the weights. The computer system further includes a forwarding logic with a load-balancing component that based on the weights, packets are transmitted along different paths (Matthews, Fig. 1, Fig. 2, Fig. 8, block 820, col 28 ln 21-27, Fig. 9, col 28 ln 58-67, col 29 ln 1-49, col 46 ln 40-59).
Regarding amended independent claim 1, the closest prior art of Rooholamini discloses that link weights are determined for read and write operations in different paths (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063]).

underlined claimed limitations “A system, comprising:
a memory that stores computer executable components; and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a link mapper to identify at least two network links between a first device and a second device, resulting in identified network links;
based on a criterion and characteristics of the identified network links, the first device and the second device, a link weighting component to assign weights to respective ones of the identified network links resulting in weighted network links; and
a link scheduler to schedule use of the weighted network links based on the weights assigned to the respective ones of the weighted network links, wherein the characteristics comprise an estimated time required to allocate an internal memory buffer for the respective ones of the weighted network links” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 10 and 16 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473